PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/099,221
Filing Date: 14 Apr 2016
Appellant(s): Weinzweig et al.



__________________
Joseph M. Kuo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 21, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 20,2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103



Claims 1, 2, 4-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs et al. (2016/0199599) in view of Levin (2016/0361507), Faith (2017/0157369), and Djupesland (2016/0367771).
 	Regarding claims 1 and 4, Isaacs discloses a delivery device (fig. 1)  for intranasal administration of topical therapeutic agents, the delivery device (fig. 1) comprising: a housing (100) adapted to contain a supply of at least one therapeutic agent (110, 112); a connector (210) integrally formed with the housing (100) and defining a conduit ([0036] lines 1-5), the connector (210) further comprising a connector proximal end in fluid communication with the housing ([0036] lines 1-5) and a connector distal end (opposite end); a distributor (206, 306) integrally formed with the connector (210, 310) about the connector distal end (i.e. end of connector 310), the distributor (206) including a proximal end adapted to receive the supply of the at least one therapeutic agent delivered by way of the conduit ([0036] lines 1-5), the distributor (206) further including a distributor distal end (tip) adapted to diffuse the at least one therapeutic agent as a fine mist (260) to a treatment site (SPG); the connector (210, 310) of sufficient length such that the distributor  distal end (tip, 306) is proximate a sphenopalatine ganglion of a user when the 
Isaacs discloses a connector (210) but does not specifically disclose the connector is flexible.  However, Levin discloses a flexible connector (506) ([0037] last 5 lines, [0041] last 5 lines).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Isaacs to be flexible as taught by Levin to provide the advantage of enhanced comfort and ease of use. 
Isaacs discloses an indicator comprising a hub member (280, 212) adapted to indicate a selected distance for positioning of the distal end in a user close enough to the SPG ([0044] lines 1-5) but does not specifically disclose an adjustable indicator.  However, Faith teaches an adjustable indicator (112) ([0048] lines 1-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the connector of Isaacs with an adjustable indicator as taught by Faith to provide the advantage of enhanced fit and accommodation for user’s different sizes and shapes.
Isaacs discloses an indicator comprising a hub member (280, 212) adapted to indicate a selected distance for positioning of the distal end in a user close enough to the SPG ([0044] lines 1-5) and the modified Isaacs discloses an adjustable indicator ([0048] lines 1-8 of Faith).  However, the modified Isaacs does not specifically disclose that distributor distal end about 3.5 cm to 4 cm from the indicator.  However, Djupesland discloses the distal end extends 3cm to 5cm into the nasal cavity ([0157] last 10 lines).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub 
The modified Isaacs discloses a penetration distance of about 3cm to 5cm ([0157] last 10 lines of Djupesland), which would be the distance from the hub member as the hub member rests just outside the nose, but does not specifically disclose the narrower range of 3.5 cm to 4 cm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the distal end of the modified Isaacs within the claimed range to provide the advantage of a safe and effective distance for targeted delivery.  In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.
.Regarding claims 2, 6, 10, and 12, Isaacs discloses a housing (100) adapted to receive a second supply (112) of the at least one therapeutic agent ([0034] lines 1-10) but does not specifically disclose that the housing includes a closable access portion for refillable/additional supplies.  However, Levin discloses a closeable access portion ([0047] lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Isaacs to include a closeable portion as taught by Levin to provide the advantage of enhanced securement of the medication for ease of use.
Regarding claims 5 and 11, Isaacs discloses the housing (100) adapted to contain a plurality of supplies of therapeutic agent (110, 112) ([0034] lines 1-5), and each supply of therapeutic agent is selectively actuated for delivery ([0038] lines 1-10).
Regarding claims 7 and 9, Isaacs discloses a delivery device (fig. 1)  for intranasal administration of topical therapeutic agents, the delivery device (fig. 1) comprising: a housing 
Isaacs discloses a connector (210) but does not specifically disclose the connector is flexible.  However, Levin discloses a flexible connector (506) ([0038] last 5 lines, [0041] last 5 lines).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Isaacs to be flexible as taught by Levin to provide the advantage of enhanced comfort and ease of use. 
Isaacs discloses an indicator comprising a hub member (280, 212) adapted to indicate a selected distance for positioning of the distal end in a user close enough to the SPG ([0044] lines 1-5) but does not specifically disclose an adjustable indicator.  However, Faith teaches an 
Isaacs discloses an indicator comprising a hub member (280, 212) adapted to indicate a selected distance for positioning of the distal end in a user close enough to the SPG ([0044] lines 1-5 disclose a selected positioning for optimal placement ) and the modified Isaacs discloses an adjustable indicator ([0048] lines 1-8 of Faith).  However, the modified Isaacs does not specifically disclose that distributor distal end about 3.5 to 4cm from the indicator.  However, Djupesland discloses the distal end extends 3cm to 5cm into the nasal cavity ([0157] last 10 lines).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub and distal end of Isaacs to allow extension between 3cm to 5cm into the nasal cavity as taught by Djupesland to allow for a safe and effective distance for targeted delivery without causing penetration injury from extensions too deep (see [0157] last 10 lines.
The modified Isaacs discloses a penetration distance of about 3cm to 5cm ([0157] last 10 lines of Djupesland), which would be the distance from the hub member as the hub member rests just outside the nose, but does not specifically disclose the narrower range of 3.5 cm to 4 cm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the distal end of the modified Isaacs within the narrower range to provide the advantage of a safe and effective distance for targeted delivery.  In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.
(2) Response to Argument
IV. ARGUMENT
Appellant argues on page 5 last paragraph that Levin does not teach a connector.  Examiner respectfully disagrees.  Levin teaches a connector in the form of nozzle body 506 which connects the nozzle tip to the housing.  Thus, Levin teaches this limitation as claimed.
Appellant argues on page 6 1st full paragraph that Isaacs does not teach an indicator adapted to indicate a selected distance.  Examiner respectfully disagrees.  Isaacs teaches that hub member (280,212) is adapted such that is it indicates the distance which is preselected for optimal placement ([0044] lines 1-8). 
Appellant argues in the same paragraph that Faith does not teach positioning that distributor distal end.  Examiner respectfully disagrees and notes that the combination of Isaacs and Faith teaches this limitation wherein Isaacs teaches that hub member (280,212) is adapted such that is it indicates the distance of the distal end which is preselected for optimal placement ([0044] lines 1-8). Faith teaches an adjustable indicator (112) ([0048] lines 1-8).  Thus, the combination of Isaacs and Faith teaches this limitation as claimed.
Appellant argues on page 6 last paragraph that Djupesland does not teach adjustability.  However, Examiner notes that Djupesland has not been relied on for this limitation.  Isaacs teaches that hub member (280,212) is adapted such that is it indicates the distance of th3e distal end which is preselected for optimal placement ([0044] lines 1-8). Faith teaches an adjustable indicator (112) ([0048] lines 1-8).  Thus, the combination of Isaacs and Faith teaches this limitation as claimed.
Appellant argues on page 7 1st full paragraph that the Levin does not teach the distributor close to the SPG is use to deliver the spray.  However, Examiner notes that Levin is not relied on 
Appellant argues on page 8 1st paragraph through page 9 last paragraph that the combination of references uses impermissible hindsight and there is no motivation to combine. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  In this case, one of ordinary skill in the art upon seeing the connector of Isaacs would recognize that the flexibility of the connector of Levin would provide the advantage of enhanced comfort and ease of use.  In addition, one of ordinary skill in the art upon seeing the connector of Isaacs would recognize that providing the connector of Isaacs with an adjustable indicator as taught by Faith would provide the advantage of enhanced fit and accommodation for user’s different sizes and shapes.  Thus, motivation is provided.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LaToya M Louis/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785   
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.